DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakamatsu (JP H07-276920, with English machine translation). 
Regarding claims 21 and 22, Wakamatsu discloses a tire having tread portion with at least one circumferential groove (see 11 or 12 in Fig. 1 or 10 in Fig. 2) and at least one lateral groove (30) extending in a tire axial direction, the at least one lateral groove comprising a connected portion connected to the at least one circumferential groove (see shoulder lateral grooves 30 that connect with the circumferential groove in Fig. 1 or the center lateral grooves connected to groove 10 in Fig. 2), the at least one circumferential groove having a groove bottom provided with a plurality of groove bottom protruding portions protruding outwardly in a tire radial direction (see in-groove protrusions 50), each protrusion comprising a first surface extending in a tire radial direction (see radial wall on front side 51, in Fig. 1) and a second surface extending at a larger angle with respect to the radial direction (see inclined top surface). In a tread plan view, at least a part of the groove bottom protruding portions is located in a lateral groove extended region (in Fig. 2, the protrusions of the central circumferential groove clearly overlap with the lateral grooves adjacent the center groove and the protrusions of the shoulder circumferential grooves overlap with the shoulder lateral groove openings). 
As to claim 21, each groove bottom protruding portion is clearly shown to have a length greater than the circumferential length of the connected portions (see Fig. 1 and Fig. 2).
As to claim 22, the groove bottom is provided with a plurality of flat portions that are arranged alternately in the tire circumferential direction with the protruding portions (see Figs. 1, 2, B-B cross-section). Each flat portion is clearly shown to have a circumferential length greater than the circumferential length of the groove bottom protruding portions (see Fig. 1 and 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 29 of copending Application No. 16/417,991 in view of Nomura (JP2002-036820, with English machine translation). 
Regarding claim 1 and 19 of the instant application,  claim 29 of '991 discloses a tire having a tread portion provided with a circumferential groove, the groove having a groove bottom, the bottom provided with groove bottom raised portions consisting of a first groove bottom raised portion and a second groove bottom raised portion, the first and second portions having a border on the widthwise center line of the circumferential groove, each groove bottom raised portions comprising a plurality of repeating units each comprising a first bottom surface extending substantially in the radial direction and a second bottom surface inclined with respect to the raid direction. Thus, '991 discloses only two rows of groove bottom protruding portions. Application '991 does not disclose at least one lateral groove comprising a connected portion and that at least a part of the plurality of protruding portions is located in a lateral-groove extended region of the connected portion. Lateral grooves are very well known and conventional in the tire to provide water drainage. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread with a plurality of lateral grooves that connect with the circumferential groove since Nomura, similarly directed towards a tire tread, teaches lateral grooves which connect with circumferential grooves to drain water from the tread (see width grooves 2, [0016]). Examiner notes that the groove bottom '991 consists of repeating protruding portions and it would have been obvious to a person having ordinary skill in the art for the protruding portions to be arranged throughout the circumferential groove including regions that connect with the axial grooves. The subject matter of claims 1-4, 6-11, 16, 18, and 20 is disclosed by claim 29. Regarding claim 17, the height is disclosed by claim 4 of '991. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 5, 23, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is represented by Bonko (US 20090194212) and Wakamatsu (JP H07-276920). Bonko discloses a tire tread having an array of protruding portions on the bottom of a circumferential groove (see Fig. 2-4) and fails to teach or suggest the plurality of groove bottom protruding portions being disposed in only two circumferential rows of the plurality of groove bottom protruding portions that extend in the tire circumferential direction. The array depicted in Figure 1-2 clearly suggests many rows of protruding portions. Wakamatsu discloses protruding portions on the bottom of a groove (see Fig. 1,2). Wakamatsu only discloses a single row and fails to teach or suggest the plurality of groove bottom protruding portions being disposed in only two circumferential rows of the plurality of groove bottom protruding portions that extend in the tire circumferential direction.
As to the provisional double patenting rejection, claim 29 of '991 recites the groove bottom having repeating groove bottom raised portions and does not disclose a flat portion in between. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749